Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  “claim 13claim 13” in line 1 should be --claim 13--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, 10, 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites, “detect a first contact at the first position that is one of left, right above or below the first position of the first object”.  Claim 5 also includes claim 1 by dependency which recites, “detect a first contact with the player controller character at a first position on the user interface”. The claim is indefinite because the claim recites two “first contact”. Claim 1 requires a first contact to be on the character at a first position, 
Claim 6 is rejected by dependency.
Claim 15 incorporates similar limitations and is rejected for the same reason as discussed above.

Claim 8 recites the limitation "the sector cone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recite, “determine a second distance on the user interface between the second position and the first position of the first object. The claim limitation of “second distance” infers that there is a first distance. However the claim does not establish a first distance. Claim 1 recite, determine a magnitude of the change in positon, the change in position of the first player controlled character from the first position to a second position on the user interface. The distance between the second position and the first position of the first object is the magnitude of the change in position. The claim is indefinite because it is not clear of the “second distance” is the same as the “magnitude of the change in position” or a different distance.
Claim 20 incorporate similar limitations and is rejected for the same reason as discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10, 13-17, 19-20 are rejected under 35 U.S.C. 102 b as being anticipated by Canose (US 2015/0094127).

1. Canose discloses an apparatus comprising:
a touch sensitive user interface (104, 106 in Fig. 1); and
a processor (inherent in client device 100 in Fig. 1); wherein the processor is configured to:
	render a player controlled character on the user interface (102 in Fig. 1, game object, i.e. a tank or avatar; paragraphs 23);
detect a first contact with the player controlled character at a first position on the user interface (q, q’ or q’’, in Fig. 2c, first position on the tank in Figs. 3a-3f);

determine a magnitude of the change in position (determine magnitude of displacement, paragraph 29); and
if the magnitude of the change in position is within a first range of values, reposition the player controlled character to the second position; or if the magnitude of the change in position is within a second range of values cause the player controlled character to execute a function on the user interface from the first position (It is noted that the claim does not positively claim the processor is configured to determine both conditions. In the broadest reasonable interpretation, it can be interpreted that processor is configured to do one the other condition. Canose discloses the processor repositions of the character or moves the game object when the magnitude is a first range of values or the movement is greater than r’ or r’’. It is noted that the claim does not specify what “function” that the character performs. It is also noted that the claim does not specify the differences in the first and second range of values. Alternatively, it can be interpreted that processor executes of function of moving the game object when the magnitude of the change in position is within a second range of values, the second range of values being q’ to r’ or q’’ to r’’. See paragraph 29).

Claims 2-7, 17 are directed to the condition of when the determined change in position is within the second range of values. As indicated in claim 1, the claim does not positively claim the processor is configured to determine both conditions. Therefore by 

9. Canose discloses the processor is further configured to render a trajectory line on the user interface between the second position and the position of the fist object when the magnitude of the change in position is within the second range of values (the processor renders a trajectory line by moving the game object to the calculated direction, i.e. forward direction or specified location, paragraphs 29-31).

10. Canose discloses the processor is further configured to determine a second distance on the user interface between the second position and the first position of the first object when the magnitude of the change in position is within the second range of values, wherein the processor uses the second distance to determine a reach of the function (The distance between the second position and the first position of the first object is the magnitude of the change in position. The second position is used to “reach the function”. In other words, the second position is used to move the game object to the second position. See paragraph 29).

Claims 13-16, 19-20. See rejection for claims 1-4, 9-10 above.

s 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canose (US 2015/0094127) as applied to claims 1, 13 above, and further in view of Carlos (US 2017/0017314).

8. Canose discloses the processor is configured to render a control object on the user interface as discussed above. Canose discloses in the embodiment, of Fig. 2c, the magnitude of a change position from a first position or second position is calculated (paragraph 29). Fig. 2c illustrates the type of swipe profiled used in manipulating the game object (paragraph 29). Based on a touch movement gesture of the swipe profile (304-306 in Fig. 4, paragraphs 50-51), the game object is manipulated (308 in Fig. 4, paragraphs 52). Canose discloses in an embodiment, game object can be manipulated to rotate based on a swipe profile (Fig. 3d, paragraphs 39-40). Therefore Canose’s reference as a whole teaches that the control object is rotated in one or more of a clockwise and counter-clockwise direction. Canose also discloses an indicator on the game object is used to provide visual indication of manipulation of the game object in response to the touch input, paragraph 38, Fig. 3c). However canoes fails to teach rotating a sector cone in one or more of the clockwise or counter-clockwise direction. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. . In an analogous art to manipulating objects on a touch screen, Carlos discloses at touch screen device in which an indicator (“control aim”) is in a form of a sector cone (paragraph 64, Figs. 3a-4e). A cone sector visually specifies the angle and the range in angles in which the user object is facing. This is beneficial to games in which the game heavily incorporates the angle in which the user object is facing is 

18. See rejection for claim 8 above. Carlos’ cone sector is a rotatable indicator.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Canose (US 2015/0094127) as applied to claims 3, 14 above, and further in view of JWA (US 2016/0048285)

11-12. Canose discloses the claimed invention as discussed above fails to explicitly teach that (claim 11) the range of values is between approximately 3% to and including approximately 12% of a distance between opposite sides of the user interface and (claim 12), the first range of values is less than approximately 12% of a distance between opposite sides of the user interface. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. Canose discloses that the predetermined distance is an arbitrary distance (i.e. distance ‘dtv’) for various applications (paragraph 29). Therefore it would have been obvious to incorporate any type of distance according to the game/application preference of operation. Furthermore in an analogous art to touchscreen operations, JWA discloses that an operation of 

Examiner’s Note
Regarding claims 2-4, 14-16, Canose discloses a graphical indicator on the user interface that extends from the first object towards the direction of movement (An indicator on the game object is used to provide visual indication of manipulation of the game object in response to the touch input, paragraph 38, Fig. 3c) but fails to teach, when the determined change in position is within the second range of values, the processor is further configured to present a graphical indicator on the user interface that extends from the first object towards a second object on the user interface.
Claims 2-4, 14-16 would be allowable if independent claims 1 and 13 were amended to positively claim the processor is configured to determine both conditions and claims 2-4, 14-16 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASSON H YOO/           Primary Examiner, Art Unit 3715